Citation Nr: 1713949	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  11-22 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus Type 2.

2.  Entitlement to a separate compensable disability rating for bilateral Dupuytren's contracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973, including service in the Republic of Vietnam. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that confirmed and continued a 20 percent disability evaluation for diabetes mellitus. 

In March 2013, the Veteran testified before the undersigned at a video-conference hearing. 

In September 2014, the Board remanded the issue on appeal for additional development.  

Upon remand, the RO issued a rating decision in December 2014 granting separate disability ratings for (1) right upper extremity peripheral neuropathy with radial, median, and ulnar nerve involvement; (2) upper extremity peripheral neuropathy with radial, median, and ulnar nerve involvement; (3) right lower extremity peripheral neuropathy with femoral nerve involvement; (4) left lower extremity peripheral neuropathy with femoral nerve involvement; (5) right lower extremity peripheral neuropathy with sciatic nerve involvement; (6) left lower extremity peripheral neuropathy with sciatic nerve involvement; and (7) erectile dysfunction and bilateral cataracts.  The RO further granted (8) special monthly compensation based on loss of use of a creative organ; and denied (9) service connection for coronary artery disease.  

The Veteran has not filed a notice of disagreement (NOD) disagreeing with any appealable determination made in the December 2014 rating decision, including the schedular ratings or effective dates assigned by the RO for these complications of diabetes.  Thus, those matters are not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This matter must again be remanded to obtain the Veteran's records from the Social Security Administration (SSA).  In June 2014, the RO received a statement from SSA asking for information on the Veteran so that it could determine his eligibility for Social Security/SSI disability benefits.  

Although this letter was received in June 2014, it was not associated with his Veterans Benefits Management System (VBMS) file until May 2015.  Thus, it was not before the Board at the time of the September 2014 remand.  In either event, as the SSA records are potentially relevant, they should be obtained.  See 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) 

Furthermore, the matter must be remanded for a determination as to whether a separate compensable rating may be assignable for bilateral Dupuytren's contracture.  According to a December 2014 VA examiner, this condition is most likely a complication of diabetes.  

The RO did not determine in the December 2014 rating decision, or any other adjudicative determination, whether a separate compensable rating is warranted for this condition.  This must be accomplished upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all records pertinent to the Veteran's application(s) for Social Security disability benefits, including any resulting decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision(s).

2.  Issue a rating decision adjudicating whether a separate compensable rating is warranted for bilateral Dupuytren's contracture.

3.  After completing all action set forth in paragraphs 1-2, plus any further action needed as a consequence of the development completed in paragraphs 1-2 above, readjudicate the remanded appeal with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




